Case: 18-14450   Date Filed: 05/02/2019   Page: 1 of 10


                                                      [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 18-14450
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 1:05-cr-00008-TWT-LTW-1



UNITED STATES OF AMERICA,

                                                      Plaintiff - Appellee,


                                  versus


WILLIAM WALKER,

                                                      Defendant - Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                              (May 2, 2019)

Before WILLIAM PRYOR, JILL PRYOR and GRANT, Circuit Judges.

PER CURIAM:
              Case: 18-14450        Date Filed: 05/02/2019   Page: 2 of 10


      William Walker appeals the district court’s revocation of his supervised

release and sentence upon revocation. Walker argues that the government failed to

prove by a preponderance of the evidence that he violated the terms of his

supervised release by possessing with intent to distribute marijuana. He also

argues that the 24-month, below guidelines sentence the district court imposed

upon revocation of supervised release was substantively unreasonable. After

careful review, we affirm.

                               I.      BACKGROUND

      Walker completed a term of incarceration in 2018 and began a five year term

of supervised release. As a condition of Walker’s supervised release, he was to

refrain from committing another federal, state, or local crime. After Walker was

arrested for possession of marijuana with intent to distribute, the probation office

petitioned to revoke his supervised release. The probation office’s violation report

listed four violations: (1) committing a possession with intent to distribute offense;

(2) failing to truthfully answer all inquiries from the probation officer regarding the

offense; (3) using a controlled substance; and (4) failing to report for drug screens.

      Walker admitted to the third and fourth violations but denied that he

committed the first. He also denied committing the second violation, but he does

not challenge that violation on appeal. Due to Walker’s denial of the first

violation, the government offered testimony from Atlanta Police Department


                                             2
                 Case: 18-14450       Date Filed: 05/02/2019        Page: 3 of 10


Officer Walter Clark about the circumstances of Walker’s arrest. Clark, as part of

a team consisting of plain clothes and uniformed officers, was working in a high-

crime area known for illegal narcotics transactions. One of the team’s plain

clothes officers, Officer Travis, observed Walker walk to the base of a tree with

high grass surrounding it, grab something from within the grass, and then make a

hand-to-hand transaction with another man whom Clark identified as Pope. Travis

suspected that the transaction involved illegal narcotics. The officers waited for

Pope to walk away from the transaction and then stopped him; Pope voluntarily

supplied officers with the marijuana he had just purchased. The marijuana was in a

small green plastic baggie.

      Pope identified the seller of the marijuana by his clothing, including his

white shirt and camouflage shorts, and that description, according to Clark,

matched Walker’s clothing and “distinguished [him] from everybody else out

there.” Doc. 57 at 9.1 Clark then detained Walker, who was carrying $117 in cash

in small denominations—a fact that was indicative, in Clark’s experience, with

drug sales. The officers then went to the tree near where Walker had been standing

and found a plastic bag containing 17 smaller baggies of marijuana. The baggies

looked the same as the one Pope handed over to police. Clark arrested Walker. In

addition to Clark’s testimony, the government introduced three low-quality

      1
          “Doc. #” refers to the numbered entry on the district court’s docket.

                                                 3
              Case: 18-14450    Date Filed: 05/02/2019    Page: 4 of 10


photographs Travis took, one of which Clark testified depicted the tree area where

Walker stashed the marijuana baggies, and two of which he testified depicted

Walker and Pope engaging in the transaction.

      Based on this evidence, the district court found that Walker had violated the

terms of his supervised release by committing the offense of possession of

marijuana with intent to distribute. Based on the four violations, Walker’s criminal

history category of VI, and a statutory maximum sentence of 60 months’

imprisonment, Walker’s guidelines range was 51 to 60 months. The probation

office suggested a sentence of 60 months, and the government recommended a

sentence of 30 months. In support of its recommendation, the government cited

Walker’s significant criminal history, that he had been on supervised release for

less than six months when he was arrested, and that the circumstances of his

arrest—specifically, that police found 17 baggies of marijuana—suggested that the

transaction with Pope was not a one-time drug deal. Walker requested

reinstatement of supervised release without a term of imprisonment. In support, he

argued that he had been working full time, was integrated into a family (living with

his sister and planning to get married), had tested negative on the drug screening

after his missed screenings, had only failed a drug test because he took a pain pill

for a chronic injury, and had possessed only a small amount of marijuana on the

day of his arrest.


                                          4
              Case: 18-14450     Date Filed: 05/02/2019    Page: 5 of 10


      The district court imposed a sentence of 24 months’ imprisonment—a

downward variance of 27 months—with no subsequent supervised release. The

court noted Walker’s extensive criminal history and explained that the crime for

which he had been serving a term of supervised release was serious—it involved

an argument over selling drugs that resulted in Walker shooting a man and fleeing

the scene. The court also emphasized that Walker’s arrest came less than six

months after his release from serving time for that prior serious offense, showing

that he failed to become “an honest, law-abiding member of society.” Doc. 58 at

17-18. Walker objected to the district court’s finding that he had committed the

possession with intent to distribute offense and to the reasonableness of the

sentence the court imposed.

      This is Walker’s appeal.

                        II.    STANDARDS OF REVIEW

      A district court may revoke a defendant’s supervised release and sentence

the defendant to serve all or part of the supervised release term in prison if the

court finds by a preponderance of the evidence that the defendant violated a

condition of supervised release. 18 U.S.C. § 3583(e)(3). We review the district

court’s revocation decision for an abuse of discretion. United States v.

Cunningham, 607 F.3d 1264, 1266 (11th Cir. 2010). We are bound by the district




                                           5
              Case: 18-14450    Date Filed: 05/02/2019   Page: 6 of 10


court’s findings of fact unless they are clearly erroneous. United States v. Almand,

992 F.2d 316, 318 (11th Cir. 1993).

      Upon revocation of supervised release, a district court must impose a

sentence that is substantively reasonable. United States v. Gonzalez, 550 F.3d

1319, 1323 (11th Cir. 2008); United States v. Sweeting, 437 F.3d 1105, 1106-07

(11th Cir. 2006). We review the reasonableness of a sentence under a deferential

abuse of discretion standard, considering the totality of the circumstances and the

sentencing factors set forth in 18 U.S.C. § 3553(a). Gall v. United States, 552 U.S.

38, 51 (2007).

      Under § 3553(a), the district court is required to impose a sentence

“sufficient, but not greater than necessary, to comply with the purposes” of

§ 3553(a)(2)—the need to reflect the seriousness of the offense; promote respect

for the law; provide just punishment; deter criminal conduct; protect the public

from the defendant’s future criminal conduct; and effectively provide the

defendant with educational or vocational training, medical care, or other

correctional treatment. 18 U.S.C. § 3553(a)(2). The court must also consider the

nature and circumstances of the offense; the history and characteristics of the

defendant; the kinds of sentences available; the applicable guideline range, the

pertinent policy statements of the Sentencing Commission; the need to avoid




                                          6
              Case: 18-14450    Date Filed: 05/02/2019    Page: 7 of 10


unwarranted sentencing disparities; and the need to provide restitution to victims.

Id. § 3553(a)(1), (3)-(7).

      The party challenging a sentence bears the burden of proving the sentence is

unreasonable. United States v. Tome, 611 F.3d 1371, 1378 (11th Cir. 2010). A

district court imposes a substantively unreasonable sentence when it fails to afford

consideration to relevant factors that were due significant weight, gives significant

weight to an improper or irrelevant factor, or commits a clear error of judgment in

considering the proper factors. United States v. Irey, 612 F.3d 1160, 1189 (11th

Cir. 2010) (en banc). Generally the weight to be accorded any given § 3553(a)

factor is a matter committed to the sound discretion of the district court, United

States v. Williams, 526 F.3d 1312, 1322 (11th Cir. 2008); a district court commits a

clear error of judgment when it “considers the proper factors but balances them

unreasonably” and imposes a sentence that “does not achieve the purposes of

sentencing as stated in § 3553(a),” Irey, 612 F.3d at 1189 (internal quotation marks

omitted). Ordinarily we expect (but do not automatically presume) a within-

guidelines sentence to be reasonable. United States v. Hunt, 526 F.3d 739, 746

(11th Cir. 2008).

                               III.   DISCUSSION

      On appeal, Walker argues that the district court erred in finding by a

preponderance of the evidence that he possessed marijuana with intent to distribute


                                          7
              Case: 18-14450    Date Filed: 05/02/2019    Page: 8 of 10


it. He also argues that the 24-month sentence the district court imposed was

substantively unreasonable. For the reasons that follow, we reject both arguments.

   A. The district court’s finding that Walker possessed marijuana with
      intent to distribute it was not clearly erroneous.

      Walker asserts that Clark’s testimony was insufficient to establish by a

preponderance of the evidence that he committed the offense of possession with

intent to distribute marijuana. Specifically, Walker cites Clark’s reliance on

Travis’s description of the suspect as wearing a white shirt and camouflage shorts

“in an area that was well populated”; argues that there was no evidence

“connecting . . . Walker to the plastic bag that contained several small bags of

marijuana”; represents that Clark “provided no testimony to link [the] money

[found on Walker’s person] to the drug transaction Officer Travis observed”; and

criticizes the government’s photographs as insufficiently clear to show that the

person in the photographs was Walker or that the two men in the photos engaged in

a hand-to-hand transaction. Appellant’s Br. at 13.

      We discern no clear error in the district court’s finding that Walker

possessed marijuana with intent to distribute it. Even if the area in which Clark

apprehended Walker was well populated, Clark testified that Walker’s clothing

“distinguished [him] from everybody else out there.” Doc. 57 at 9. So by Clark’s

testimony, Walker was the only person who matched the descriptions Pope and

Travis gave. Further, there is evidence connecting Walker to the plastic bag that
                                          8
              Case: 18-14450      Date Filed: 05/02/2019    Page: 9 of 10


contained the smaller baggies of marijuana: Clark testified that Travis observed

Walker pick something up from the grass near a tree, and after Clark arrested

Walker officers found the plastic bag next to that same tree. There is also evidence

connecting the money Walker was carrying to the drug transaction Travis

observed: Clark testified that the cash was in small denominations which, in his

experience, denoted drug sales. Finally, although the photographs the government

admitted into evidence were of low quality, they support Travis and Pope’s

description of the suspect and Clark’s testimony about Walker’s actions and

surroundings.

      Walker’s arguments amount to an assertion that he fell victim to mistaken

identity, but he has failed to demonstrate that the district court’s rejection of that

theory and finding that Walker was the person possessing with intent to distribute

marijuana was clearly erroneous. We therefore conclude that the district court was

within its discretion to revoke Walker’s supervised release based on the violation.

   B. The 24-month, below guidelines sentence, was substantively reasonable.

      Walker next argues that the sentence the district court imposed was

substantively unreasonable, citing in mitigation evidence that he was willing to be

a law-abiding citizen (his full-time employment and the fact that he remained on

and complied with the terms of bond while his revocation petition was pending);

his work history despite his chronic pain; his committed relationship with a partner


                                            9
               Case: 18-14450       Date Filed: 05/02/2019        Page: 10 of 10


whom he planned to marry; and the fact that he had just completed a lengthy prison

sentence.2 But the record makes clear that the district court entertained argument

on Walker’s personal mitigating circumstances, and there is no indication that the

district court failed to consider these circumstances. Walker’s challenge at bottom

is to the greater weight the court assigned to his criminal conduct, including his

criminal history and the possession with intent to distribute marijuana offense. We

cannot say that the district court balanced Walker’s criminal conduct and his

personal mitigating circumstances unreasonably, especially in light of the sentence

it imposed—a significant downward variance from the applicable guidelines range.

See Irey, 612 F.3d at 1189-90; see also Hunt, 526 F.3d at 746. Thus, we reject

Walker’s challenge to the 24-month sentence the district court imposed.

                                   IV.     CONCLUSION

       Having concluded that each of Walker’s challenges is without merit, we

affirm the district court’s revocation of supervised release and the sentence the

court imposed.

       AFFIRMED.




       2
         Walker also argues that his sentence was unreasonable because it should not have been
based on the offense of possession with intent to distribute marijuana. Since we have rejected
Walker’s claim that the district court erred in adjudicating him in violation of the terms of his
supervised release based on that offense, we focus here on his argument that his sentence was
substantively unreasonable even if it properly accounted for all four violations.
                                                10